Citation Nr: 0109447	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  98-08 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a regular schedular rating higher than 50 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and Ms. V. E.

INTRODUCTION

The appellant served on active duty between 1968 and 1972.  

The issue currently before the Board of Veterans' Appeals 
(Board) originated following a rating decision rendered in 
April 1998 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  In that decision 
that veteran's schedular disability rating for his service-
connected PTSD was increased from 10 to 50 percent. 

Due to the appellant's relocation, the RO in Montgomery, 
Alabama, presently has jurisdiction over this case.


REMAND

A preliminary review of the evidentiary record reveals that 
in a June 1998 Substantive Appeal (VA Form 9), the appellant 
checked off a box indicating that he wanted to appear at a 
hearing at the local VA office before a member of the BVA 
(i.e., a "Travel Board hearing").  He made it clear that he 
first wanted to appear at a hearing at the RO before a 
hearing officer, and if after the hearing he would not 
prevail, he would then wait for the Traveling Board hearing.

A hearing before a Hearing Officer was held at the RO in 
November 1998.  In a subsequent rating decision rendered in 
November 1999, the appellant was granted a total rating based 
on individual unemployability, but the denial of his claim 
for a higher schedular rating for his PTSD was upheld.  
However, a Travel Board hearing was never scheduled in 
accordance with the appellant's earlier request.   Since 
Travel Board hearings are scheduled by the RO (See 38 C.F.R. 
§ 20.704(a) (2000)), the Board must return the case to the RO 
to schedule the hearing, in order to satisfy this procedural 
due process defect.  

It is also important to note that there has been a recent 
significant change in the law involving notice and duty to 
assist provisions that could be applicable to the appellant's 
claim.  Because of this change in the law, the RO should 
review the case to ensure that there has been full compliance 
with any notice and duty to assist provisions contained in 
the new law that might be applicable to the appellant's 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).

Accordingly, and in order to ensure full compliance with due 
process requirements, the case is REMANDED for the following 
development:


1.   The RO should first review the claims 
file and ensure that any notification 
requirements and/or development actions 
applicable to the appellant's claim and 
required by the Veterans Claims Assistance 
Act of 2000 are completed.  

2.  Then the RO should schedule the 
appellant for a Travel Board hearing in 
accordance with applicable procedures 
pursuant to 38 C.F.R. § 20.704.  The RO 
should notify the appellant of the date, 
time and place of such a hearing by 
letter mailed to his current address of 
record.  All correspondence pertaining to 
this matter should be associated with the 
claims folder.

After the hearing is conducted the matter should be promptly 
returned to the Board in accordance with the applicable 
procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




